—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as an account clerk after an incident in which she used profanity toward her supervisor and abruptly left a meeting. The Board disqualified her from receiving unemployment insurance benefits on the basis that she was terminated for misconduct. Claimant appeals from the Board’s decision, arguing, inter alia, that her behavior did not amount to misconduct.
*707Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. A representative of the employer testified that claimant’s supervisor had a meeting with claimant to discuss her failure to complete a mail run. She stated that claimant became angry during this meeting and left after using profanity toward her supervisor. Claimant admitted to using profanity toward her supervisor and leaving the meeting abruptly. She further stated that she suggested to her supervisor that he help with the work since they were short handed. Claimant conceded that, prior to this incident, she had received warnings concerning various work-related matters. In view of the foregoing, we find no reason to disturb the Board’s finding that claimant was terminated for misconduct (see, Matter of Schneider [Garden City Union Free School Dist.—Hudacs], 201 AD2d 811). We have considered claimant’s remaining contentions and find them to be without merit.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.